—In an action to recover damages for wrongful death, the defendant Arlene K. Gulick appeals from an order of the Supreme Court, Rockland County (Bergerman, J.), dated December 5, 1996, which denied her motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that there are triable issues of fact as to whether the appellant was negligent in the operation of her vehicle. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.